Dreyfus New York Tax Exempt Funds ProspectusOctober 1, 2011 Dreyfus New York AMT-Free Municipal Money Market Fund (DNYXX) Dreyfus New York Tax Exempt Bond Fund, Inc. (DRNYX) As with all mutual funds, the Securities and Exchange Commission has not approved or disapprovedthese securities or passed upon the adequacy of this prospectus. Any representation to the contrary isa criminal offense. ContentsFund Summaries Dreyfus New York AMT-Free Municipal Money Market Fund 1 Dreyfus New York Tax Exempt Bond Fund, Inc. 4 Fund Details Goal and Approach 7 Investment Risks 8 Management 10 Shareholder Guide Buying and Selling Shares 12 General Policies 14 Distributions and Taxes 15 Services for Fund Investors 16 Financial Highlights 18 For More InformationSee back cover. Fund SummaryDreyfus New York AMT-Free Municipal Money Market FundInvestment ObjectiveThe fund seeks as high a level of current income exempt from federal, New York state and New York city income taxes as is consistent with the preservation of capital and the maintenance of liquidity.Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees .50 Other expenses (including shareholder services fees) .19 Total annual fund operating expenses .69 ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $70 $221 $384 $859 Principal Investment StrategyAs a money market fund, the fund is subject to maturity, quality, liquidity and diversification requirements designed to help it maintain a stable share price of $1.00. To pursue its goal, the fund normally invests substantially all of its net assets in short-term, high quality municipal obligations that provide income exempt from federal and New York state and New York city personal income taxes. The fund also seeks to provide income exempt from the federal alternative minimum tax.The fund also may invest in high quality short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations.Although the fund seeks to provide income exempt from federal, New York state and New York city income taxes, the fund temporarily may invest in high quality, taxable money market instruments and/or municipal obligations that pay income exempt only from federal income tax, including when the portfolio manager believes acceptable New York state or New York city municipal obligations are not available for investment. Principal RisksAn investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund.The fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither The Dreyfus Corporation nor its affiliates are required to make a capital 1 infusion, enter into a capital support agreement or take other actions to prevent the fund's share price from falling below $1.00. The following are the principal risks that could reduce the fund's income level and/or share price:·Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market fund's share price to drop below a dollar.·Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the security's price to fall, potentially lowering the fund's share price.
